                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NEW YORK


KISS NAIL PRODUCTS, INC.,

                 Plaintiff,

           v.

SHENZHEN JINRI ELECTRICAL           No. 2:18-cv-05625 (PKC) (GRB)
APPLIANCE CO. LTD. dba VAV and
VIVID & VOGUE; and JOHN DOE 1 dba
ROPALIA,

                 Defendants.




     KISS’S REPLY BRIEF IN SUPPORT OF ITS MOTION FOR DEFAULT
   JUDGMENT AND ORDER GRANTING PERMANENT INJUNCTIVE RELIEF


                                       Eric A. Prager
                                       Venable LLP
                                       1270 Avenue of the Americas
                                       New York, NY 10020
                                       Telephone: (212) 503-9813
                                       Facsimile: (212) 307-5598
                                       eaprager@venable.com

                                       Frederick C. Millett
                                       Venable LLP
                                       1290 Avenue of the Americas
                                       New York, NY 10104
                                       Telephone: (212) 218-2100
                                       fmillett@venable.com

                                       Counsel for Plaintiff Kiss Nail Products,
                                       Inc.
       Plaintiff Kiss Nail Products, Inc. (“Kiss”) filed a motion for default judgment on

September 23, 2019. Pursuant to Local Civil Rule 6.1(b), Defendant Shenzhen Jinri Electrical

Appliance Co. Ltd.’s (“Jinri”) opposition to that motion was due on October 7, 2019. As Jinri

did not file an opposition to Kiss’s motion, nor has Jinri otherwise defended this action, Kiss

respectfully requests that the Court enter default judgment against Jinri and permanently enjoin

Jinri’s infringing conduct as provided in the Proposed Order submitted with Kiss’s September 23

moving papers.


                                                     Respectfully submitted,



                                                     /s/ Eric A. Prager
                                                     Eric A. Prager
                                                     Venable LLP
                                                     1270 Avenue of the Americas
                                                     New York, NY 10020
                                                     Telephone: (212) 503-9813
                                                     Facsimile: (212) 307-5598
                                                     eaprager@venable.com

                                                     Frederick C. Millett
                                                     Venable LLP
                                                     1290 Avenue of the Americas
                                                     New York, NY 10104
                                                     Telephone: (212) 218-2100
                                                     fmillett@venable.com

                                                     Counsel for Plaintiff Kiss Nail Products,
                                                     Inc.
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, I caused the foregoing document to be sent via

international courier (FedEx international priority mail) to Defendant Shenzhen Jinri Electrical

Appliance Co. Ltd. at the business address listed below:

                          Shenzhen Jinri Electrical Appliance Co. Ltd.
                                Jinri Electrical Park, Zone 1st
                                          Paotai Rd.
                                Gongming, Shenzhen 518106
                                 People’s Republic of China

       I further certify that on October 9, 2019, I emailed courtesy copies of the above papers to

the following email addresses known to be used by Defendant Shenzhen Jinri Electrical

Appliance Co. Ltd.:

                                       sales3@jinriea.com

                                       sales1@jinriea.com




                                                     /s/ Eric A. Prager
                                                     Eric A. Prager
